DOWNEY, Judge.
Appellant, Expeditions Unlimited, Inc., filed this suit in the circuit court against Roily Marine Services, Inc., and Aetna Insurance Company for negligent maintenance and conversion of a vessel. It seems the vessel had been placed in custodia legis during an admiralty proceeding. When Roily Marine refused to comply with an order of the United States District Court to release the vessel to Expeditions, a writ of restitution was obtained and a United States Marshal effected the release of the vessel.
During the present litigation, Expeditions served subpoenas duces tecum upon two United States Marshals for the taking of their deposition. The United States Attorney filed a motion to quash the subpoenas on the ground that Expeditions had failed to comply with the Code of Federal Regulations, which requires persons seeking to depose Department of Justice employees to submit a statement to the United States Attorney setting forth a summary of the testimony and its relevance to the *454proceedings. The motion to quash was granted and the trial court awarded attorney’s fees of $250.00 to the United States.
Expeditions contends that the trial court erred in a) awarding attorney’s fees to a non-party and b) in awarding attorney’s fees without adducing expert testimony on the value of the services rendered. We agree and reverse.
There is no authority supporting an award of attorney’s fees in this case. Fees are allowable to parties on the basis of a contract or statute, or for bringing a fund or property into court. Fees may also be awarded to parties in appropriate circumstances as a sanction. However, the United States is not a party to this suit, nor has any of the aforementioned eventualities been shown to exist.
Accordingly, the award of attorney’s fees is reversed.
HURLEY and GLICKSTEIN, JJ., concur.